Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered June 29, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
On the existing record, which defendant has not sought to amplify by way of a motion pursuant to CPL 440.10 (see, People v Love, 57 NY2d 998), defendant received meaningful representation (People v Baldi, 54 NY2d 137).
In this observation sale case, the jurors’ court-supervised, limited use of the police binoculars during deliberations was permissible (People v Lennon, 223 AD2d 403, lv denied 87 NY2d 1021). Concur — Rosenberger, J. P., Ellerin, Nardelli and Williams, JJ.